Citation Nr: 0103987	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a urethral 
stricture, claimed as a prostate condition.

2.  Entitlement to service connection for a prostate 
hyperplasia, claimed as a prostate condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  From September 1969 to November 1970 he served in 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1999 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a prostate condition.  


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The duty to assist requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)" and to provide a medical examination when such 
examination is necessary to make a decision on the claim.  
Id. at § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).

In the present case, the veteran has referenced the existence 
of potentially relevant private medical evidence that is not 
present associated with the claims folder. The Board notes 
that private medical records dated in 1999 have been received 
from Dr. Seymour; however, this does not appear to be a 
complete copy of the veteran's medical records.  The Board 
notes that in March 1999 the RO had requested treatment 
records from Dr. Seymour.  However, only treatment records 
from "1985 to date" were requested.  On his notice of 
disagreement, received in September 1999, the veteran stated 
that Dr. Seymour had treated him "since 1969 for prostate 
problems."  Similarly, during his February 2000 RO hearing, 
he indicated that he had seen Dr. Seymour since January or 
February 1970.  As the veteran has indicated that Dr. Seymour 
may have pertinent medical records prior to 1985, a remand is 
necessary to comply with the duty to assist as it pertains to 
the procurement of relevant records. 

Additionally, as the duty to assist also requires VA to 
provide a medical examination when such examination is 
necessary to make a decision on the claim, a VA examination 
should be scheduled.  Such examination would be probative in 
ascertaining whether the veteran's claimed disabilities 
resulted from his active military service.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, for the reasons set forth above, this case is 
REMANDED for the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his urethral 
stricture and benign prostate 
hyperplasia, claimed as prostate 
conditions, since separation from active 
duty.  In particular, the RO should 
obtain a complete copy of medical records 
from Dr. Seymour since 1969.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should document its efforts to obtain the 
requested information.  

If any requested evidence is not 
available, the RO should notify the 
veteran as mandated by the Veterans 
Claims Assistance Act of 2000.  See also 
VBA Fast Letter No. 00-87 (November 17, 
2000).

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, the 
veteran should be afforded an appropriate 
VA examination to ascertain the etiology 
and date of onset of his claimed prostate 
disorders 

The RO should advise the veteran of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

The claims folder and a copy of this 
REMAND should be made available to the 
examiner(s) for review before the 
examination(s).  All necessary tests 
should be conducted, and clinical 
findings should be recorded in detail.  
The examiner(s) should review the results 
of any testing prior to completion of the 
report(s).  A complete rationale for all 
conclusions reached should be recorded.  
If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

Specifically the examiner(s) should:

a)  Perform a thorough review of the 
veteran's claims file and medical 
history and state in the examination 
report that such review has been 
conducted.

b)  Indicate whether each of the 
claimed disabilities (urethral 
stricture and benign prostate 
hyperplasia) is currently 
manifested.  In addition, the 
examiner should also identify any 
other prostate disorder that is 
found on examination or indicated in 
the medical records. 

c)  Proffer an opinion as to whether 
each of the claimed disabilities, or 
any other prostate condition that is 
found on examination, or otherwise 
indicated in the medical record, had 
its onset during active service or 
is as least as likely as not due to 
or the result of any in-service 
disease or injury.

3.  After completing the above, the RO 
should review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should also review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  The RO should readjudicate the 
veteran's claims on the merits, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). If there is additional evidence that can be obtained 
or generated, the appellant should notify the RO or submit 
that evidence to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




